·--...
                    WRIT /1/!J. WR-'J:5;5fb-D5 CJ6,51W-as
                   ·Tr. Ch /V£1, WOC1 . 55a98'-WCD)
· (]er/c. A/x/
/1 __ .,_\   t?\ (1
                         1/c~
                      cr~ "'-' ,/)p;1L/. ~ .. I~
                                            ,o·-                  .   RECEIVED IN
                                                  document contams som~oURTOFCRfMINALAPPEALS
~r 1
 /J   1
             v&-
             ---
                          I
                              ? Pt. 7--    !Jages that are of poor quality
                                           E~t the time of imaging.         MAR 26 2015
ttWt-lvt 1 leX~                 ~'?II
                                                                       Absl Acosta, Clerk
.       .
                     WRIT No.       lttlftEE
            COMfS Now IJ;tichea://1-nf/,?evty fl,ll1 apff;&rf
    her·d"' &.,' ~~~ fht's /Y?ef.rfY1 -1-b a:~'1 }- -~c flc/{erf-
    rcguci7{e:J tV) ~is Afflicc._};~ fV, Wrrf ef!/~
    ~rf.l!5 1"' fhe a~ue~ZAjl-eJ o.vtd 1/}U"'tla~c:!
     1/VI't+ q,cJ VO!'{f 6h19w -HJe- Q:ur-}- f~ ~ ~tfa..Dt1j
    rea.soVJ5        why ;
                                    ·~
                                    j_
    . T/tJc St:Jnct~rc, a.dj7~11J -/+.~ cS:>rder Is
    ije-1- -HJ e ct:c:_._~e•-r/-, c_ 5 1~{0r-(" o ~ fhe tEN"e s -
    I d1 'tJ JLtdu-e, ... ·. · ·       CJ               f.


                                   Jj_

 · Affhca.;t{-          UJq,_'S    d&lied ht· ':> ('(8 (;, '>r- k ~~
+4-c demc.J             es>.f.    ~t s 11-fPh~c..ho"" ~"" VVrt 't-d-
    -Hc.. foeq__s.   CDrpl.) S
                                         . 6
3 o~5
           ]:IVMATC .DECL...Al"'Y, IIi(~ aiM   fh-e   Off~t;tzi-_,
Ci~d b-el1), (Jrc5eV\+-ly IVJCC!(('C.~..fed /VI. ( iXJ-
CJD deebrc t»der pev~al{y ef.- fUt;Jcr''f
+h~+- q~oa;lit) -/o            1M  y helfcl1 fh-e fad::S
6/a-1-ec/ '""       fh-c   a/::XJu-e M A-ll ACHM E!Jir I
.· ·. Wrd- &.   Wt>J-5531~-wcoJ
 C..CJ? /Vo. WR-d-S 1 51(;,-0Li
   h"/ed .6Y\ /I - /7 - d-O I ~
      0~~ GseJ-
              -·--
                      Ti'~c CreclJ-s.
                        ---
SCANNED                                                                      c:~ \ L :-:L- \)•
                              WRIT NO. W03-55398-W(C)

  EX PARTE                                   §          IN THE

                                             §

  MICHAEL ANTHONY HILL                       §

                    STATE'S PROPOSED FINDINGS OF FACT,·
                     CONCLUSIONS OF LAW, AND ORDER

          Having considered the applicant's Application for Writ of Habeas Corpus, the

  State's Response, and official court records in the challenged conviction, the Court

  finds there are no controverted, previously unresolved facts material to the legality of

  the applicant's confinement. The Court adopts as Findings of Fact the history of the

  case as set forth in the State's Response and further makes the following findings of

  fact:

      1. The Court finds that applicant's complaint about the TDCJ' s calculation of his

          good-time and work-time credits are not cognizable on a writ of habeas corpus.

          See Ex parte Palomo, 759 S.W.2d 671,671 (Tex. Crim. App. 1988).

     2. The Court recommends that applicant's Application for Writ of Habeas Corpus be

          denied.

                              ORDERS OF THE COURT

          In implementing the Court's Findings of Fact and Conclusions of Law, the

  CLERK IS ORDERED
             _.
                   to do the following:

                                             1
 -~---·--------        ---. ·-· - -···   ---~·--




   1. Prepare a transcript of all papers in this cause and transmit the Court's Findings

      and Order, including the judgment and indictment, docket sheets, and other

      exhibits and evidentiary matter filed in the trial records of this cause to the Court

      of Criminal Appeals as provided by article 11.07 of the Texas Code of Criminal

      Procedure.

   2. Send a signed copy of these Findings of Fact, Conclusions of Law, and Order to

      Grace Shin, counsel for the State, and to applicant and his counsel, if any, by

      depositing same in the U.S. mail.

   By the following signature, the Court adopts the State's Proposed Findings of Fact,

Conclusions of Law, and Order.



             SIGNED this       J          day of _ _ _    ...t._/ltv-=----·---'--' 20l4.

                                          JUD




                                            2
ATTifCH!J!Jl//11              ]L
Tr. Ct. ;1/o. Wo3-5539r (DJ
 C. C,? Nt>. WR-J 51 5fto,o<5
  . h led ($)/1 D;L- O'i ~dO l ~
  ~\- J''::t«vtdaifry ,;_Qt:per}J /() f                             WRIT NO. W03-55398-W(D)

                                        §          IN THE 363RD JUDICIAl,

                                        §          DISTRICT COURT

                                        §          DALLASCOUNTY,TEXAS


                STATE'S PROPOSED FINDINGS OF FACT,,
                 CONCLUSIONS OF LAW, AND ORDER

      Having considered the applicant's Application for Writ of Habeas Corpus,

the State's Response, and official court records in the challenged conviction, the

Court finds there are no controverted, previously unresolved facts material to the

legality of the applicant's confinement. The Court adopts as Findings of Fact the

history of the. case as set forth in the State's Response and further makes the

following fmdings of fact:

   1. The Court has reviewed applicant's complaints about the parole board's

      decision to deny his release to mandatory supervision.

   2. The parole board has the discretionary authority to decide whether an

      eligible inmate will be released to mandatory supervision if it makes certain

      findings. See Tex. Gov't Code Ann. § 508.149(b) (West Supp. 2014). The

      parole board's determination under section 508 .149(b) is not subject to

     judicial review. See Tex. Gov't Code Ann. § 508.149(d) (West Supp. 2014);

     Ex parte Hill, 208 S.W.3d 462,464 (Tex. Crim. App. 2006).


                                    Page 1 of3
                                                        O R]·G,ll'~AL
                                                            ....
                                                               ~   ..,_.._
  3. The Court finds it has no authority to review the parole board's decision to

     deny applicant's release to mandatory supervis.on.

  4. The Court finds that applicant's Application for Writ of Habeas Coq}us is

     without merit and recommends that relief be denied.

                         ORDERS OF THE COURT

     In implementing the Court's Findings of Fact and Conclusions of Law, the

CLERK IS ORDERED to:

  1. Prepare a transcript of all papers in this cause and transmit the Court's

    Findings and Order, including the judgment and indictment, docket sheets,

    and other exhibits and evidentiary matter filed in the trial records of this

    cause to the Court of Criminal Appeals as provided by article 11.07 of the

    Texas Code of Criminal Procedure.

  2. Send a signed copy of these Findings of Fact, Conclusions of Law, and

    Order to Grace E. Shin, counsel for the State, and to applicant and his

    counsel, if any, by depositing same in the U.S. mail.




                                  Page 2 of3
                       -""":   -~- ........... ~--'!.-   ·-   ----~---       --~~---   ~-..........,•• ~---   .....




   By the following signature, the Court adopts the State's Proposed Findings of

Fact, Conclusions of Law, and Order.




                                                --~+--L---~---'                                                       2015 .




                                                                                  ____
                                                                         ........,_




                                              Page 3 of3
AT!ItCfl}l/~1/lT J1L
  lnvi {roo~     6 J;   ps
   l e;)oJ Y'tC: ( ( ar-d u ed
   avld ptdc_ed up dct/es
      NOTIFICATION TO COME BY MAIL ROOM                                                                                         NOTIFICATION TO COME BY MAlL 1{00M




 mate Name          q ll, M,chtle--1
                          1


 mate No.           J'?.>o2J S 5
          o.--r-r::rn~Hrr---=>te is required tci come to the m~il room                                                                                                  is required to come to the mail room
                · f '[) ·/ C       ::;;! : M.) CJ· ;v,...                                                                                                                    2 . () C· t)U-f


 garding the following matter:                                                                                    regarding the following matter:

 _ _ Questionable Correspondence                                                                                 • : - - - Questionable Correspondence
 _ _ Questionable Publication                                                                                    • .__ _ Questionable Publication
 _ _ Package                                                                                                     1 . ' - - - - Package




                                            f
                                                                                                                   i !\ X A Legal, Special, or Media Correspondence

 _Other
, '!ate's Signature/
                          vf"1/
                                   Jf;A1,
                                        1 /
 L _ Legal, Special, or Media Correspondence

                                                          A!f·~
                                                             / ·
                                                                y
                                                                                                           c-'
                                                                                                                 :                Other
                                                                                                                 :Inmate's Signature                  t7ld...--1
                                                                                                                                                            ;
                                                                                                                                                                  ·..                 c-      I (() .
                                                                                                                                                                                      ;{;:c_lUate;?- J.(J · 1:5
                                                                                                                                                                                                   I                  '
                                                                                                                                                                                                                           ''
                                   I
                                                                                                                 Notifying                            -.....,            ,~(7                      ·                  ~-   ·· ·
 >tifying
 fleer's Signature       .. ~      .\                                                                             Officer's Signature 1  ,                      LY0
                                                                                                                                                          W1.Y---'
                                                                                                                  Original-Return to-u'":njt'·t""'m-a:-il:-"r_o_o_m__- - . , - - - - - - - - - -
 ·iginai-Return to unit mail room.
 >py-Give completed copy to inmate.                                                                    ~1-152
                                                                                                                 ·copy-Give completed copy to inmate.                                                               ~1-152




 ~t%;it~~                                            \.    :s
                                                                                                                 i@
                                                                                                                 ;
                                                                                                                    Whi.J-e Card •
                                                                                                                    _c_c. f3 -
                                                                                                                                  NO~ COME
      NOTIFICATION TO COME BY MAIL ROOM .
                                                                                                                 •                                                                            BY MAIL ROOM
                                       t!=
                                         .....   I'\
                                                 ' \_,
                \   .\   , '   \          \\     \         \         I

 mate Name      ·c·\ I\\                    \\\ \C I\'.\           el -                                                   ln_mate Name 1L/i              1/ 1 jVLd'l,1,f.i
                                                                                                                          Inmate No.         ~-;:-)() 2/ _:~ .5
 1e above n                                                    .!=Juired to come to the mail room
                                                                         ~j~ ·. (;C. f) t \.. {
                                                                                                                          The above naiJJ,ed inmate j~ required to come to the mail room
                                                                                                                  \                           ·-'1·--/7'~.
                                                                                                                                              .•./'  -./
                                                                                                                                                            Je•.
                                                                                                                                                           l ._J                       .

                                                                                                                                                                        (Date and Time)

  garding the following matter:
                                                                                                                          regarding the following matter:
                         ··"
 _ _ Questionable Correspondence
                                                                                                                  ~-      ___ Questionable Correspondence
 _ _ Questionable Publication
                                                                                                                  ;. .-     ·····Questionable Publication
 _ _ Package
                                                                                                                  '                  Pack~ge
 ?.' -~ Legal, Special, or Media Correspondence
                                                                                                                  ) --v~·- Legal, Special, or Media Correspondence
 --
      ' Other
                       t/_..1.1 J
                                        i
                                      IJ·t!/
                                                                         (;1                                              ___ Other                                              _,           1
                                                                                                                                                                                              t
          '      '. 4•~(.:./_~_{_ATTACH;1!J!dtlr H
  ;1/e-}1 ce fmYI--7 C. c.f,
                                 OFFICIAL. NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                     P 0. BOX 12308, CAPITOL STATION, AUSTI1;i, TEXAS 78711
                                                  --- ':";.-'::, \-\::. {.:., ~·:!.. -:.,_~~SPti~-
                                  QFFfC!Al BUSiNeSS,.   ·~'Jf.(NJf.C.

                                                         .          .   ,          ·~· ,   .     I) 2 1P           $ 00.26 5
                                  PRIVATEUSE                  '.'
                                                                        ·. . ·~"'" · ~~t- · ··••
                                                                                 '       ..,
                                                                                                 or•or-;::.:::7458
                                                                                                       ...
                                                                                                                   tviA"'11 ,, .. s
                                                                                                             .... v ...... •   . ...     ' '!""';   '   ... •)   ) ._


               ....,_Hitt, Mlct ht.:EL ANTHONY          Tr~         ct.·        ~o.,.W.d~~s~~9S-wA(op FROM zwR1:2·s;s1rs:.os
           -     Gn this day, the application for 11 ~07 Writ of bt.abeas Corpus has been received
                 and presented to the Court.      ... . ; ... _·:~ ..::·
                                                              .· ·,